Citation Nr: 0625984	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for a lumbosacral 
spine disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
raised by the veteran's representative in its June 2006 
Written Brief Presentation, is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The symptoms of the veteran's service-connected PTSD have 
resulted in occupational and social impairment in most areas, 
including work, family relations, and mood.

2.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's lumbosacral spine disability are 
applicable.

3.  The most recent criteria for rating the veteran's 
lumbosacral spine disability are applicable only from 
September 26, 2003.

4.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the veteran.

5.  With respect to the period of time subsequent to 
September 2003, none of the three sets of rating criteria is 
most favorable to the veteran.

6.  The veteran's lumbosacral spine disability is currently 
manifested by recurring attacks of intervertebral disc 
syndrome with intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a disability rating of 40 percent, but 
no higher, for the veteran's lumbosacral spine disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Assist and Notify
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The veteran's claims were originally denied by a rating 
decision in June 1998.  In a November 2004 letter, VA 
informed the veteran of what information and evidence was 
needed to substantiate the claims for increased ratings, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to the claims.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in 
November 2004 was harmless error.  While the notice provided 
to the veteran in that letter was not given prior to the 
first RO adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and, after the notice was 
provided, the veteran's claims were re-adjudicated by a 
Supplemental Statement of the Case (SSOC) in September 2005.  
This action essentially cured the error in the timing of the 
notice.  Any defect with respect to the effective date of the 
notice provided in this case will be rectified by the RO when 
it effectuates the grants.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided examinations in March 1998 
and November 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further, the RO's efforts have complied with 
the instructions contained in the September 2004 Remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
PTSD
The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The veteran has been diagnosed with schizophrenia in addition 
to PTSD; however, the symptoms from his service-connected 
PTSD have not been distinguished from those of his 
schizophrenia.  Indeed, his treating VA psychiatrist has 
frequently alternated the diagnoses rather than attempting to 
attribute the symptoms to one diagnosis or the other.  As 
depicted in the report of a November 2004 VA examination and 
in recent VA treatment records, the veteran's service-
connected PTSD is manifested by symptoms such as chronic 
sleep impairment and auditory hallucinations.  Although the 
veteran is currently attempting to obtain work through a 
special program of the Social Security Administration, he has 
not worked in more than 10 years.  Even his employment at 
that time appears to have been part of a VA incentive therapy 
or compensatory work therapy program.  His relationships are 
limited essentially to family members and his therapist.  He 
had difficulty adapting to work because of his auditory and 
olfactory hallucinations.

The severity of the veteran's symptoms are reflected in 
recently assigned GAF scores of 45 and 50.  A GAF score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence since the veteran's separation 
from service shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating but no higher.  See 38 C.F.R. § 4.7 (2005).  The 
veteran's most significant symptoms are his hallucinations, 
which have made it difficult for him to adapt to work.  
Because of the effect of his symptoms, the veteran's overall 
disability picture more nearly approximates the criteria for 
a 70 percent disability rating than a 50 percent disability 
rating.  As reflected by the GAF scores assigned to the 
veteran, as well as the records of his treatment for PTSD and 
the various examination reports, the veteran's symptoms 
result in occupational and social impairment in most areas, 
including work, family relations, and mood.  In the report of 
the November 2004 VA examiner, the examiner specifically 
noted that the veteran's PTSD impacts his vocational pursuits 
and results in significant problems with intimacy and 
relationships.  This conclusion is consistent with the July 
2000 statement by a VA psychologist, the April 1999 statement 
by a VA psychiatrist, and the report of a March 1998 VA 
examination.

The Board considered assigning the veteran a rating higher 
than 70 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
70 percent.  The veteran has demonstrated some of the 
symptoms listed in the criteria for a 100 percent disability 
rating, including persistent delusions or hallucinations.  
However, the veteran's symptoms have improved on medication 
since his last psychiatric hospitalization in August 2001, 
and he does not currently have gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
ability to perform activities of daily living, disorientation 
to time or place, or memory loss for names of his close 
relatives or his own name.

In order to evaluate the veteran's PTSD as 100 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating.  The 
veteran's symptoms do not result in total occupational and 
social impairment.  Although the veteran has been unemployed 
and has limited social interaction, he is capable of 
interacting with others, including his mother prior to her 
death in approximately January 2005, his daughter, and his 
grandchildren.  Additionally, he has been attempting to 
pursue employment through programs with the SSA and VA.  
Therefore, a higher rating is not warranted.  The overall 
effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 70 
percent but no higher.

2.  Lumbosacral spine disability
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450 (June 10, 2004).  The law requires that for any 
date prior to September 23, 2002, the Board cannot apply the 
first set of revised regulations and that for any date prior 
to September 26, 2003, the Board cannot apply the second set 
of revised regulations.

All three sets of rating criteria were provided to the 
veteran and his representative in a September 2005 
supplemental statement of the case (SSOC).  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to all three sets of 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's lumbosacral spine disability has been rated as 
20 percent disabling under Diagnostic Code 5293 of the old 
criteria for moderate intervertebral disc syndrome, as 
exemplified by recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome, as 
exemplified by recurring attacks with intermittent relief.  A 
60 percent disability rating is assigned for pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  In this case, the veteran meets 
the criteria for a 40 percent disability rating.  The 
evidence shows that the veteran has chronic pain and other 
symptoms of intervertebral disc syndrome that have only been 
relieved with epidural steroid injections and, later, spinal 
blocks.  The veteran does not meet the criteria for a, 
higher, 60 percent rating under this diagnostic code.  The 
spinal blocks have been effective and have provided the 
veteran with, at least, intermittent relief of his symptoms.  
The veteran had approximately 8 months of relief of his 
symptoms between a nerve block in October 2004 and the next 
one in June 2005.

Turning to the other diagnostic codes under the old criteria 
that provided disability ratings higher than 40 percent for 
lumbosacral spine disabilities, there is no evidence of a 
vertebral fracture to warrant a higher evaluation under 
Diagnostic Code 5285 for residuals of fracture of vertebra.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Likewise, there is no evidence of ankylosis of the lumbar 
spine to warrant a higher evaluation under Diagnostic Code 
5289.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  
The veteran has consistently demonstrated motion of his 
lumbosacral spine.

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  The veteran has not 
been prescribed bed rest by a physician.  At the November 
2004 VA spine examination, the examiner noted specifically 
that the veteran had not experienced any incapacitating 
episodes.  Accordingly, the preponderance of the evidence is 
against the assignment of a 60 percent disability rating 
under Diagnostic Code 5293 of the amended criteria.  Further, 
the evidence shows that the veteran does not have any 
neurologic abnormalities, including impairment of the bowel, 
bladder, or lower extremities, to support a separate rating 
under the old criteria or the first set of amended criteria.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Formula, the veteran does not meet the 
criteria for a rating higher than 40 percent for either 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent) or unfavorable ankylosis of the entire spine (100 
percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  The veteran has not been diagnosed with any 
neurologic abnormalities including impairment of the bowel, 
bladder, or lower extremities to warrant a separate rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) 
(2005).

Finally, the veteran is not entitled to a rating greater than 
40 percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent 
disability rating is assigned for intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2005).  
Again, the veteran has not experienced any incapacitating 
episodes and has not been prescribed bed rest by a physician.

Accordingly, the veteran meets the criteria for a 40 percent 
disability rating for his lumbosacral spine disability under 
Diagnostic Code 5293 of the old criteria, but the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 40 percent under any of the 
three sets of diagnostic criteria.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  The Board 
finds that a 40 percent disability rating considers the 
veteran's functional loss, pain, and weakness resulting from 
his lumbosacral spine disability.


ORDER

Entitlement to a disability rating of 70 percent, but no 
higher, for the veteran's PTSD, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a 40 percent rating, but no higher, for the 
veteran's service-connected lumbosacral spine disability is 
granted, subject to the laws and regulations governing to the 
award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


